Name: 86/51/EEC: Commission Decision of 4 February 1986 approving the first amendment to the plan for the accelerated eradication of classical swine fever, submitted by Greece (Only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  health;  means of agricultural production
 Date Published: 1986-03-11

 Avis juridique important|31986D005186/51/EEC: Commission Decision of 4 February 1986 approving the first amendment to the plan for the accelerated eradication of classical swine fever, submitted by Greece (Only the Greek text is authentic) Official Journal L 068 , 11/03/1986 P. 0006 - 0006*****COMMISSION DECISION of 4 February 1986 approving the first amendment to the plan for the accelerated eradication of classical swine fever, submitted by Greece (Only the Greek text is authentic) (86/51/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 80/1095/EEC of 11 November 1980 laying down conditions designed to render and keep the territory of the Community free from classical swine fever (1), and in particular Article 6, paragraph 4 thereof, Having regard to Council Decision 80/1096/EEC of 11 November 1980 introducing Community financial measures for the eradication of classical swine fever (2), as last amended by Decision 83/254/EEC (3), and in particular Article 5 thereof, Whereas, by Decision 83/484/EEC (4), the Commission approved the plan for the accelerated eradication of classical swine fever submitted by Greece; Whereas, by Decision 85/179/EEC (5), the Commission has approved a first amendment to the initial plan; Whereas, by letter dated 21 November 1985, the Greek authorities informed the Commission of amendments to the initial plan to take account of the evolution of classical swine fever in Greece; Whereas the amended plan has been examined and found to comply with Council Directive 80/217/EEC of 22 January 1980 introducing Community measures for the control of classical swine fever (6), as last amended by Directive 84/645/EEC (7) and with Directive 80/1095/EEC; whereas the conditions for financial participation by the Community continue therefore to be met; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The second amendment to the plan for the accelerated eradication of classical swine fever, submitted by Greece, is hereby approved. Article 2 The amendment of the plan referred to in Article 1 shall take effect on 1 January 1986. Article 3 This Decision is addressed to the Greek Republic. Done at Brussels, 4 February 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 325, 1. 12. 1980, p. 1. (2) OJ No L 325, 1. 12. 1980, p. 5. (3) OJ No L 143, 2. 6. 1983, p. 37. (4) OJ No L 264, 27. 9. 1983, p. 23. (5) OJ No L 67, 7. 3. 1985, p. 39. (6) OJ No L 47, 21. 2. 1980, p. 11. (7) OJ No L 339, 27. 12. 1984, p. 33.